Mr. Justice Gary delivered the opinion of the Court. The only question in this case is wThether the appellant, against whom the city of Chicago had obtained before a justice a judgment for $100 for the breach of an ordinance, was entitled to have her appeal from that judgment dock- . eted in the Criminal Court without paying to the appellee, who is the clerk of that court, $10, according to the letter of Sec. 33, Ch. 53, as amended in 1893. That penalties are recovered for the breach of municipal ordinances, and that judgments therefor are enforced by imprisonment, does not change the character of the suits from civil suits to criminal prosecutions. Town of Partridge v. Snyder, 78 Ill. 519. The appellant has cited many cases which she insists, by analogy, relieve her from the advance payment of fees. Later than any of them is People v. Williams, 145 Ill. 513, holding that a man elected to an office must take it and discharge its duties. That can hardly be without compensation. It has been decided that a citizen can not be compelled to clean the snow from Ms sidewalk. Gridley v. Bloomington, 88 Ill. 554. If he can not be required to do that service gratuitously a few times each year for his neighbors, can he be forced to work for them all the time for nothing ? And appellee’s only compensation is by the fees, for though he has a salary it can only be paid out of the fees of his office. See. 31 of same chapter. Such fees may amount to more or less than his salary and office expenses, but it is impossible to say in advance which. Our conclusion is that as he can not be required to work gratuitously for all, he can not for one, and the judgment of the Criminal Court denying her application, is affirmed.